Citation Nr: 0702755	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for polycystic kidney 
disease, to include as secondary to service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to February 
1965.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The issue of entitlement to an initial evaluation in excess 
of 10 percent for hypertension is remanded to the RO via the 
Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has a current diagnosis of a heart murmur.

2.  The medical evidence of record does not show that the 
veteran's polycystic kidney disease is related to his 
military service.

3.  The medical evidence of record does not show that the 
veteran's polycystic kidney disease is proximately due to his 
service-connected hypertension.


CONCLUSIONS OF LAW

1.  A heart murmur was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Polycystic kidney disease was not incurred in, or 
aggravated by, active military service, nor is it proximately 
due to a service-connected disorder.  38 U.S.C.A. §§ 110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in April 2002 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in February 2004, subsequent to remand.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Service Connection for a Heart Murmur

The veteran's service medical records show that a November 
1964 radiographic report stated that the veteran had a 
history of heart murmur.  On examination, the veteran's 
heart, lungs, pleura, diaphragms, bony thorax, and trachea 
were negative for any pathological change.

After separation from service, private medical records stated 
that on examination of the veteran's heart in September 1982 
and June 1985, no murmurs were found.  Thereafter, a December 
1993 private medical report stated that on physical 
examination, the veteran's heart had a short systolic murmur 
at the apex and along the left sternal border.  The diagnosis 
was left lower lobe pneumonia.

Nevertheless, private medical records from November 1994 to 
May 1998, found no evidence of a heart murmur.  Thereafter, 
VA medical records from June 2002 to August 2005 show that on 
examination of the veteran's heart, no murmurs were found.

The evidence of record shows that the veteran does not have a 
current diagnosis of a heart murmur.  The most recent medical 
evidence of record shows that on examination of the veteran's 
heart, no murmurs were found.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that VA's and the United States Court of Appeals for 
Veterans Claims' interpretation of 38 U.S.C.A. §§ 1110 and 
1131 as requiring the existence of a present disability for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of a heart murmur.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the veteran is not competent to 
make a determination that he has a current diagnosis of a 
heart murmur.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Importantly, the competent and probative evidence shows the 
veteran does not currently have a heart murmur and as such, 
service connection is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record shows that the veteran does not have a current 
diagnosis of a heart murmur, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Polycystic Kidney Disease

Initially, it is noted that the veteran claims service 
connection for polycystic kidney disease, as secondary to 
service-connected hypertension, and that service connection 
has been established for hypertension.

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a kidney condition.

Subsequent to service discharge, a May 1992 private abdominal 
ultrasound examination gave an impression of markedly 
enlarged polycystic kidneys.

A June 1995 letter from a private physician stated that the 
veteran was first diagnosed with adult polycystic renal 
disease in approximately 1980.  The evidence of record shows 
that polycystic kidney disease has been consistently 
diagnosed since June 1995.

An August 2003 letter from a private physician stated that 
"[r]ecently [the veteran] notified me that he was not 
treated for [high blood pressure] for a period of 2 years 
while in the service.  In my opinion, he was told, that this 
may have aggravated his current renal status, but did not 
cause his polycystic kidney disease."

In a September 2003 letter, the veteran's wife stated that 
she felt that the 2 years the veteran spent in service 
without treatment for hypertension "greatly contributed to 
his kidney problems."

A July 2004 VA medical examination report diagnosed 
polycystic kidney disease and end-stage renal failure.  The 
report stated that "[p]olycystic kidney disease is a 
hereditary disease and is not likely caused by or a result of 
his untreated hypertension while in the service."

The preponderance of the medical evidence of record does not 
show that the veteran's current polycystic kidney disease is 
related to his active military service.  There is no evidence 
of this disorder in service.  While the veteran has a current 
diagnosis of polycystic kidney disease, there is no medical 
evidence of record that this disorder was diagnosed prior to 
1980, over 15 years after separation from active duty.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

Furthermore, the medical evidence of record does not show 
that the veteran's polycystic kidney disease is related to 
his service-connected hypertension.  The only medical 
evidence of record that provides a nexus between the 
veteran's kidney disease and his hypertension is the 
September 2003 letter from a private physician which stated 
that the veteran's untreated hypertension "may have 
aggravated his current renal status."  The Board notes that 
the word "may" is entirely speculative and does not create 
an adequate nexus for the purposes of establishing service 
connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding 
that evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical 
evidence which merely indicated that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).  Additionally, the 
September 2003 letter from the private physician stated that 
the veteran's hypertension did not cause his polycystic 
kidney disease.

In contrast, the July 2004 VA medical examination report 
stated that polycystic kidney disease is hereditary in nature 
and therefore it was not likely caused by or the result of 
his untreated hypertension while in military service.  
Accordingly, the competent medical evidence of record shows 
that the veteran's currently diagnosed polycystic kidney 
disease is not related to his service-connected hypertension.

The statements of the veteran and his wife alone are not 
sufficient to prove that his polycystic kidney disease is 
related to military service or to his service-connected 
hypertension.  See Espiritu, 2 Vet. App. at 495.  
Accordingly, service connection for polycystic kidney disease 
is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the competent medical 
evidence of record shows that the veteran's polycystic kidney 
disease is not related to the veteran's military service or 
to his service-connected hypertension, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a heart murmur is denied.

Service connection for polycystic kidney disease, to include 
as secondary to service-connected hypertension, is denied.


REMAND

Service connection for hypertension was granted in a 
September 2005 rating decision and a 10 percent evaluation 
was assigned under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
effective April 11, 2002.  The veteran was notified of the 
decision by a letter dated on September 21, 2005.  In October 
2005, the veteran submitted a notice of disagreement with the 
September 2005 rating decision.

The filing of a notice of disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  VA has not yet issued a statement of the case as to 
the issue of entitlement to an initial evaluation in excess 
of 10 percent for hypertension.  38 C.F.R. § 19.26 (2004).  
The Board is, therefore, obligated to remand this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case 
and notification of the veteran's 
appellate rights on the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for hypertension.  
See 38 C.F.R. §§ 19.29, 19.30 (2006).  
The veteran and his representative are 
reminded that to vest jurisdiction over 
this issue with the Board, a timely 
substantive appeal to the September 2005 
rating decision must be filed.  38 C.F.R. 
§ 20.202 (2006).  If the veteran perfects 
the appeal as to this issue, the case 
must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


